1    MAYALL HURLEY, PC
     A Professional Corporation
2    2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
3    Telephone: (209) 477-3833
     MARK E. BERRY, ESQ.
4    CA State Bar No. 155091
     ANGELA C. RUSSELL, ESQ.
5    CA State Bar No. 314700

6    WILLIAM L. SCHMIDT, ATTORNEY AT LAW, PC
     P.O. Box 25001
7    Fresno, CA 93729
     Telephone: (559) 261-2222
8    WILLIAM L. SCHMIDT, ESQ.
     CA State Bar No. 206870
9    JEFFREY W. EISINGER, ESQ.
     CA State Bar No. 109299
10
     Attorneys for Defendants,
11   COUNTY OF SAN JOAQUIN

12
                                   UNITED STATES DISTRICT COURT
13
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15
     THE ESTATE OF JAMES BARRICK AND          )      No. 2:18-cv-02216-MCE-DB
     PAMELA TAYLOR, individually and as       )
16
                                              )
     successor in interest to the Estate of James    ORDER ON STIPULATION AND
     Barrick,                                 )      PROPOSED ORDER FOR PROTECTIVE
17
                                              )      ORDER
                                Plaintiffs,   )
18                                            )
     vs.                                      )
19                                            )
     SHERIFF STEVE MOORE, individually and in )
20   his official capacity, the COUNTY OF SAN )
     JOAQUIN; The SAN JOAQUIN COUNTY          )
21   SHERIFF’S OFFICE, and DOES 1-15,         )
     inclusive,                               )
22                                            )
                                Defendants.   )
23

24   ////

25   ////
26
     ////
27
     ////
28

29   _____________________________________________
     ORDER TO MODIFY SCHEDULING ORDER
     Page 1
30
1             The Court, having considered the parties’ STIPULATION AND PROPOSED ORDER FOR

2    PROTECTIVE ORDER, and good cause appearing therefore, hereby approves the protective order as

3    stipulated.

4             IT IS SO ORDERED.

5

6    Dated: August 28, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29   _____________________________________________
     ORDER TO MODIFY SCHEDULING ORDER
     Page 2
30
